IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTHONY CORTES DEES,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3569

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 21, 2014.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

Nancy A. Daniels, Public Defender, and Jessica J. Yeary, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.